NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SAMUEL MONTERO-PEREYDA, AKA                     No.    16-73185
Samuel Mondedo-Cadeda,
                                                Agency No. A205-489-582
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**


Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Samuel Montero-Pereyda, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Martinez-

Hernandez v. Holder, 778 F.3d 1086, 1088 (9th Cir. 2015). We deny the petition

for review.

      The BIA did not abuse its discretion in denying Montero-Pereyda’s motion

to reopen based on ineffective assistance of counsel for failure to show prejudice.

See Mohammed v. Gonzales, 400 F.3d 785, 793-94 (9th Cir. 2005) (to demonstrate

ineffective assistance of counsel, petitioner must show counsel failed to perform

with sufficient competence and that petitioner was prejudiced by counsel’s

performance; to show prejudice, petitioner must show counsel’s performance was

so inadequate it may have affected the outcome of proceedings).

      Because the prejudice determination is dispositive, we do not reach

Montero-Pereyda’s contentions regarding former counsel’s performance. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      Montero-Pereyda’s contention that the BIA applied the incorrect standard

with regard to his claim under the Convention Against Torture is not supported.

      PETITION FOR REVIEW DENIED.




                                         2                                    16-73185